(For digest, see Lane v. R. R., immediately preceding.)
Action to recover damages for an alleged negligent injury to plaintiff while performing the duties of a brakeman in the Pomona yards, near Greensboro, N.C. on the morning of 8 April, 1919.
The question raised on this appeal, being (776)    identical with that presented in the case of Lane v. R. R., ante, 774, and for the reasons assigned in that case, the action will be dismissed without prejudice to the rights of the plaintiff to proceed hereafter against the Director General of Railroads.
Action dismissed.